William Green Inholder plaint. conta Nathanael Beale junr and Joshua Hobart of Hingham Defendts for not paying the Summe of ten pound in money due to the plaint. by bond or writing under the hands of sd Beale and Hobart with damages: . . . The Jury . . . found for the plaint. ten pounds in money damage according to bill and costs of Court, At Request of the Defendts and by consent of the plaint. the Court chancered the above Summe unto Four pounds twelve Shillings five pence in money and costs of Court.